UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6042



PERLEY ANDREW PERKINS, JR.,

                                             Petitioner - Appellant,

          versus


FRED W. GREEN, Warden; JAMES S. GILMORE, III,
Attorney General,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-587-R)


Submitted:   April 16, 1998                    Decided:   May 1, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Perley Andrew Perkins, Jr., Appellant Pro Se. Steven Andrew Witmer,
OFFICER OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997) and denying reconsideration of that order. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.
Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. Perkins v. Green,
No. CA-97-587-R (W.D. Va. Dec. 9 and 23, 1997). We deny Appellant's

motion for appointment of counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2